          Case 3:19-cv-00659-MMD-CLB Document 67
                                              68 Filed 10/02/20 Page 1 of 3




 1   AARON D. FORD
     Attorney General
 2   BRANDON R. PRICE
     Senior Deputy Attorney General
 3   Nevada Bar No. 11686
     SCOTT H. HUSBANDS
 4   Nevada Bar No. 11398
     State of Nevada
 5   Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, NV 89511
     (775) 687-2121 (phone)
 7   (775) 688-1822 (fax)
     Email: bprice@ag.nv.gov
 8            shusbands@ag.nv.gov
     Attorneys for Defendants, State of Nevada
 9   ex rel. its Department of Corrections and
     Perry Russell
10
                            UNITED STATES DISTRICT COURT
11
                                    DISTRICT OF NEVADA
12
     RON SCHRECKENGOST, an individual,
13   and ELIZABETH WALSH, an individual,
                                                     Case No. 3:19-cv-00659-MMD-CLB
14            Plaintiffs,
15   v.
                                                       STIPULATION, REQUEST, AND
16   THE STATE OF NEVADA, ex rel. the                   ORDER EXTENDING TIME TO
     NEVADA DEPARTMENT OF                            ANSWER OR OTHERWISE RESPOND
17   CORRECTIONS, and PERRY RUSSELL,                 TO PLAINTIFFS’ SECOND AMENDED
     an individual,                                            COMPLAINT
18
              Defendants.                                       (FIRST REQUEST)
19
20
21           Defendants, STATE OF NEVADA ex rel. its DEPARTMENT OF CORRECTIONS

22   (“NDOC”) and PERRY RUSSELL (“Russell”), by and through their attorneys, AARON D.

23   FORD, Attorney General for the State of Nevada, BRANDON R. PRICE, Senior Deputy

24   Attorney General, and SCOTT H. HUSBANDS, Deputy Attorney General, pursuant to LR IA

25   6-1, LR IA 6-2, hereby submit their Stipulation, Request, and Order Extending Time to Answer

26   or Otherwise Respond to Plaintiffs’ Second Amended Complaint. This is the first request for an

27   extension of time to file an answer or otherwise respond to Plaintiffs’ Second Amended

28   Complaint.

                                                     1
       Case 3:19-cv-00659-MMD-CLB Document 67
                                           68 Filed 10/02/20 Page 2 of 3




 1          Plaintiffs, RON SCHRECKENGOST and ELIZABETH WALSH (collectively
 2   “Plantiffs”), filed their Second Amended Complaint (ECF No. 66) on September 24, 2020.
 3   Pursuant to Federal Rule of Civil Procedure 15(a)(3), the deadline for Defendants to answer or
 4   otherwise respond to the First Amended Complaint is October 8, 2020.
 5          Due to pre-existing professional obligations, the need for defense counsel to assist with
 6   child care at home due to recent preschool closures as a result of COVID-19 and fall break, and
 7   previously scheduled vacations during the week of October 5, 2020, to October 9, 2020,
 8   Defendants need additional time to prepare a responsive pleading or otherwise respond by
 9   motion to Plaintiffs’ Second Amended Complaint.
10          Upon agreement by and between all the parties, through their respective counsel, the
11   undersigned counsel requests that this Court grant Defendants an 8-day extension of time, up to
12   and including, October 16, 2020, to file an answer or otherwise respond by motion to Plaintiffs’
13   Second Amended Complaint.
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
       Case 3:19-cv-00659-MMD-CLB Document 67
                                           68 Filed 10/02/20 Page 3 of 3




 1   By entering into this stipulation, none of the parties waive any rights they have under statute,
 2   law, or rule with respect to Plaintiffs’ Second Amended Complaint.
 3
            DATED: October 2, 2020
 4
 5   AARON D. FORD                                        THE GEDDES LAW FIRM, P.C.
     Attorney General
 6
     By:        /s/ Brandon Price                         By:_/s/ Kristen R. Geddes          __
 7        BRANDON R. PRICE                                    WILLIAM J. GEDDES, Esq.
 8        Senior Deputy Attorney General                      Nevada Bar No. 9027
          Nevada Bar No. 11686                                KRISTEN R. GEDDES, Esq.
 9        SCOTT H. HUSBANDS                                   Nevada Bar No. 9027
          Deputy Attorney General                             1575 Delucchi Lane, Suite 206
10        Nevada Bar No. 11398                                Reno, NV 89502
11        Office of the Attorney General                      (775) 853-9455 (phone)
          5420 Kietzke Lane, Suite 202                        (775)299-5337 (fax)
12        Reno, NV 89511                                      Email: Will@TheGeddesLawFirm.com
           (775) 687-2121 (phone)                                 Kristen@TheGeddesLawFirm.com
13         (775) 688-1822 (fax)                           Attorneys for Plaintiffs, Ron Schreckengost
14         Email: bprice@ag.nv.gov                        and Elizabeth Walsh
              shusbands@ag.nv.gov
15   Attorneys for Defendants, State of Nevada
     ex rel. its Department of Corrections and
16   Perry Russell
17
18                                               ORDER

19                                               IT IS SO ORDERED.

20
                                                 ____________________________________
21                                               UNITED STATES MAGISTRATE JUDGE
22                                                        October 2, 2020
                                                 Dated:_______________________________
23
24
25
26
27
28

                                                      3
